cca_2016032811224324 id uilc number release date from sent monday date am to cc bcc subject legal advice regarding cash balance plans subject eligibility of certain cash balance plans for the sec_411 safe_harbor rules regarding lump sum-based benefit formulas and indexed benefits this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent background some defined benefit plans have statutory hybrid benefit formulas as defined in sec_1_411_a_13_-1 and must comply with the requirements applicable to statutory hybrid plans including the vesting requirements of sec_411 and sec_1_411_a_13_-1 the plan conversion amendment requirements if applicable of sec_411 and sec_1_411_b_5_-1 and the capital preservation rule_of sec_411 and sec_1_411_b_5_-1 some of these plans commonly called cash balance plans contain a benefit formula in which a participant’s accumulated benefit is expressed as the current balance of a hypothetical account maintained for the participant with a participant’s accrued_benefit equal to the single_life_annuity payable at normal_retirement_age or the current age if later that is the actuarial equivalent of the participant’s current hypothetical account balance plus projected future_interest credits to that date many cash balance plans provide that a single-sum distribution of a participant’s benefit is equal to the participant’s hypothetical account balance however some cash balance plans provide that a single- sum distribution of a participant’s benefit is not equal to the participant’s hypothetical account balance and instead is determined as the present_value of the participant’s accrued_benefit using the actuarial assumptions specified in sec_417 issue may cash balance plans with a single-sum distribution that is determined as the present_value of the participant’s accrued_benefit using the actuarial assumptions specified in sec_417 use the safe_harbor rules of sec_411 which apply to lump sum-based benefit formulas or sec_411 which apply to indexed benefits to satisfy the age discrimination requirements of sec_411 conclusion as of the effective date of the revisions to sec_1_411_b_5_-1 which generally apply for plan years beginning on or after date cash balance plans with a single-sum distribution that is determined as the present_value of the participant’s accrued_benefit using the actuarial assumptions specified in sec_417 are not eligible for the safe_harbor_rule for plans with lump sum-based benefit formulas under sec_411 and sec_1_411_b_5_-1 which applies to many cash balance plans using the safe_harbor formula measure described in sec_1_411_b_5_-1 however these plans are generally eligible for the safe_harbor_rule for plans with indexed benefits under sec_411 and sec_1 b - b law and analysis sec_411 generally provides that a defined_benefit_plan is not qualified if an employee’s benefit_accrual is ceased or the rate of an employee’s benefit_accrual is reduced because of the attainment of any age under sec_1_411_b_5_-1 a plan is not treated as failing to meet the requirements of sec_411 with respect to an individual who is or could be a participant if as of any date the accumulated benefit of the individual would not be less than the accumulated benefit of any similarly situated younger individual who is or could be a participant thus this test involves a comparison of the accumulated benefit of an individual who is or could be a participant in the plan with the accumulated benefit of each similarly situated younger individual who is or could be a participant in the plan this rule applies only if the benefit under the plan is based on one of three safe-harbor formula measures which are set forth in sec_1_411_b_5_-1 through c the safe_harbor formula measure set forth in sec_1_411_b_5_-1 is the current balance of the hypothetical account maintained for the participant if the accumulated benefit under the plan is the current balance of a hypothetical account pursuant to sec_1_411_b_5_-1 for plan years that begin on or after date a benefit measure is a safe-harbor formula measure described in sec_1_411_b_5_-1 only if the formula under which the balance of a hypothetical account is determined is a lump sum-based benefit formula a benefit formula does not constitute a lump sum-based benefit formula according to sec_1_411_a_13_-1 unless a distribution of the benefits under that formula in the form of a single-sum payment equals the accumulated benefit except to the extent the single-sum payment is greater to satisfy the requirements of sec_411 some plans with cash balance benefit formulas provide that the single-sum distribution is determined as the present_value of the participant’s accrued_benefit determined using the actuarial assumptions specified in sec_417 these plans are not plans with a lump sum-based benefit formula because the amount of the single-sum distribution is not equal to the hypothetical account balance see sec_1_411_a_13_-1 therefore they are not eligible for the safe_harbor under sec_1_411_b_5_-1 this rule was added in t d fed reg date under sec_1_411_b_5_-1 the effective date of this rule for collectively bargained plans is the later of i date and the earlier of date and the date on which the collective bargaining agreement terminates under sec_1_411_b_5_-1 a plan is not treated as failing to meet sec_411 solely because a benefit formula other than a lump sum-based benefit formula provides for the periodic_adjustment of the participant’s accrued_benefit under the plan by means of the application of a recognized index or methodology an indexing rate that does not exceed a market rate of return is deemed to be a recognized index or methodology this safe_harbor for indexed benefit plans is not available unless the aggregate adjustments made to a participant’s accrued_benefit under the plan determined as a percentage of the unadjusted accrued_benefit in a period would not be less than the aggregate adjustments for any similarly situated younger participant this test requires a comparison for each period of the aggregate adjustments for each individual who is or could be a participant in the plan for the period with the aggregate adjustments of each other similarly situated younger individual who is or could be a participant in the plan for that period see sec_1 b - b ii under a cash_balance_plan a participant’s accrued_benefit at any relevant time is equal to the single_life_annuity payable at normal_retirement_age or the current age if later that is the actuarial equivalent of the participant’s current hypothetical account balance plus projected future_interest credits to that date if the plan’s interest crediting rate does not exceed a market rate of return then the plan’s interest crediting rate is deemed to be a recognized index or methodology for purposes of applying the rules for indexed benefits under sec_411 and sec_1_411_b_5_-1 if the interest crediting rate under a cash_balance_plan is the same for participants of all ages then the periodic adjustments that are applied to the hypothetical account balance for an interest crediting period do not provide an aggregate adjustment to the accrued_benefit for that period for any participant that would be less than the aggregate adjustment for that period for any similarly situated younger participant therefore a cash_balance_plan under which the single-sum distribution is determined as the present_value of the participant’s accrued_benefit using the actuarial assumptions specified in sec_417 so that the safe_harbor under sec_1_411_b_5_-1 does not apply to the plan may be tested for compliance with the requirements of sec_411 disregarding future_interest credits pursuant to the rules for indexed benefits under sec_411 and sec_1_411_b_5_-1 footnote this rule was added in t d fed reg date under sec_1_411_b_5_-1 the effective date of this rule for collectively bargained plans is the later of i date and the earlier of date and the date on which the collective bargaining agreement terminates
